Citation Nr: 1742369	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-31 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder. 

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to service connection for Type II diabetes, to include as secondary to herbicide exposure, blue water and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Cleveland, Ohio, Regional Office (RO), which granted service connection for hypertension and assigned an initial noncompensable rating effective April 14, 2011.  The RO also denied service connection for type II diabetes mellitus and dysthymic disorder. 

The issue of entitlement to service connection for Type II diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Dysthymic disorder did not have onset in service and is not etiologically related to active service. 

2.  Since the grant of service connection, hypertension has not manifested by diastolic pressure predominantly 100 or more; or by systolic pressure predominantly 160 or more; or with a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for dysthymic disorder have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2015); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

 VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103 (a) (West 2015); 38 C.F.R. § 3.159 (b) (2016).  With regard to the claim pertaining to dysthymic disorder, a March 2011 letter satisfied the duty to notify provision.  With regard to the claims pertaining to hypertension, this appeal arises from disagreement with the initially assigned rating after service connection was granted.  Once a decision awarding service connection, a rating, and an effective date has been made, § 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Additionally, the Veteran was afforded VA examinations.  The examinations are sufficient evidence for deciding the claims as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.

II. Service Connection 

Turning to the evidence of record, the Veteran's service treatment records are silent for complaints or treatment for a psychiatric disorder.  His 1966 enlistment and 1970 discharge examinations were negative for any psychiatric complaints or diagnoses.  Moreover, the Veteran reported no mental health treatment pre-service or during service, nor any in-service stressors or traumas.  See August 2011 VA examination. 

Post-service private treatment records from 1999 to 2006 are negative for complains or findings of depression or any other mental health related symptoms.  In October 2007, more than 30 years after service, a private treatment record noted a history of depression treated with medication.  

The Veteran was afforded a VA psychiatric examination in August 2011.  Following a review of the claims file, interview, and clinical evaluation, the VA examiner diagnosed dysthymic disorder.  The examiner opined that this disorder was less likely than not related to his military service.  The examiner's rationale was that there was no evidence of stressors during service; precipitating events or specific triggers; no psychiatric treatment during service or within one year of discharge; no disciplinary problems during service; and statements by Veteran regarding the onset of his symptoms.  The VA examiner further opined that formulating a nexus between the Veteran's depression that started 10 years ago to his military service would be resorting to mere speculation.  

The Board finds that the August 2011 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran is generally competent to report when he first experienced symptoms of depression.  He reports that he experienced feelings of dysthymia post-service, such as being "moody, irritable, and depressed" after service.  See, e.g., the October 2011 notice of disagreement.  While the Board has considered the Veteran's general contention that a relationship exists between his current psychiatric disorder and his service, he is not competent to provide an opinion on complex medical questions such as the etiology of clinical psychiatric disorder.  Thus, his unsubstantiated lay assertions do not outweigh the well-reasoned VA opinion set forth above.  There is no other competent evidence demonstrating that the Veteran's dysthymic disorder had onset in or, is otherwise related to service.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit of the doubt rule does not apply, and service connection for dysthymic disorder must be denied.  See 38 U.S.C.A. § 5107 (b).  

III. Higher Rating

The Veteran was granted service connection for hypertension in a September 2011 rating decision.  His service-connected hypertension is rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.14, Diagnostic Code (DC) 7101.  In October 2011, he requested an increased disability rating for hypertension.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

 If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104 , Diagnostic Code 7101, which provides for 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, as a minimum evaluation for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication. To warrant a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

On examination in July 2011, the VA examiner noted that the Veteran's blood pressure was managed by medications.  Three blood pressure readings were taken on examination and were recorded as follows: 150/90, 140/88 and 140/88.

October 2011 VA treatment report noted that the Veteran's blood pressure was "at goal" with a reading of 136/82.  A December 2012 VA treatment report noted that the Veteran's blood pressure reading was "not at goal" due to noncompliance with medication.  His blood pressure reading was 147/83.  The Board is cognizant that the Veteran reported difficulties with his blood pressure readings, specifically his reports that his blood pressure readings "predominately exceeded 160."  See the May 2014 VA 646 Form.  However, the objective evidence of record does not show that the Veteran has a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.   

The July 2011 VA examiner noted that the Veteran currently has essential hypertension and subjective factors include an occasional headache and objective factors include a normal chest examination.  There was no finding of hypertensive heart disease.

In sum, while the record demonstrates that the Veteran is required to take medication for control of his hypertension, blood pressure readings in the VA examination and treatment records do not demonstrate a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  While systolic pressure of 160 or greater is noted on an August 1994 STR, the majority of findings are under 120.  Therefore, the Board finds that this finding is not predominant.

Given that the rating criteria also provide that a history of diastolic pressure predominantly over 100 or more warrants a 10 percent rating, the Board has reviewed prior treatment records as well as the Veteran's service treatment records.  Again, while there is are occasions where diastolic pressure was 100 or more (e.g. an  October 1970 service treatment record noting blood pressures of 220/120 and 194/110), diastolic pressure has predominantly been under 100.  

The criteria for a rating of 10 percent based on diastolic pressure of predominantly 100 or more or a history of diastolic pressure of predominantly 100 or more are consequently not met.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, a compensable rating for hypertension is not warranted for any time during the appeal period.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Service connection for dysthymic disorder is denied. 

An initial compensable rating for hypertension is denied.


REMAND

Service Connection for Type II Diabetes

The Veteran has asserted that his Type II diabetes was caused by his period of active service, to include as secondary to herbicide and/or asbestos exposure, and service-connected hypertension.  Additional development is required before this claim can be decided.  

A review of the record shows that the Veteran is service-connected for hypertension, and exposure to herbicides in-service is not presumed.  

Remand is warranted for an examination and opinion regarding whether the Veteran's diabetes is related to service, to include as a result of asbestos exposure; or whether it is caused or aggravated by his service-connected hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to address the nature and etiology of the Veteran's diabetes.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to, and reviewed by the examiner.  

The examiner should provide opinions concerning the following:

a) Is it at least as likely as not (a 50 percent or greater possibility) that the current Type II diabetes originated in service; or is otherwise etiologically related to service to include as a result of claimed herbicide and/or asbestos exposure?

b) Is it at least as likely as not that the current Type II diabetes manifested within one year of discharge from service?  The examiner is advised that exposure to herbicides in service is not presumed, and actual exposure is not otherwise shown.   

c) Is it at least as likely as not that the current Type II diabetes was caused or aggravated by the Veteran's service-connected hypertension? 

Note: In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected hypertension.

A fully articulated rationale must be provided for all opinions expressed.

2.  After undertaking any additional development deemed necessary, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


